Title: To George Washington from Major General Nathanael Greene, 21 July 1780
From: Greene, Nathanael
To: Washington, George


					
						Sir
						Camp-Precaness—21st July 1780.
					
					I have your Excellency’s favor of the 19th containing an account of the arrival of the French Fleet—their Force, and the time they will be ready for a co-operation with the American Army—and requiring my opinion of the practicability of conveying the supplies to the seat of action, altogether by a land-transportation, except a contingent one by Water, thro’ the Sound.
					Inclosed I send your Excellency, my letter No. 1 upon the subject, to the Committee of Congress, and their answer No. 2—together with General Knox’s Estimate of Ordnance Stores No. 3, and my Estimate of teams for transportation thro’ the State of New-jersey No. 4.
					It appears from the Committee’s answer that notwithstanding all the embarrassments and obstacles which lay in our way, they are rather inclined to think that force may effect what ever money and influence falls short.
					I have ever been of opinion, that the plan of supplying the army thro’ the medium of the States, was too precarious and slow to authorize any offensive operations: and I have more and more reason every day, to convince me that my conception of the mode, and apprehension of the consequences, were well founded.
					The exertions that will be required upon this occasion, will be very great; and tho’ I am clearly of opinion that the abilities of the Country in the Quarter Master’s line, are equal to the attempt; yet if one part of the community is opposed to the other, we may fail in our expectations—not for want of resources but for want of inclination to unite in the same measure. I apprehend no small obstacles from the people’s having been long taught to consider every exertion of force; however pressing the occasion, as an unpardonable violence offered to their property.
					The time is by far too short to make the necessary preparations for such an important expedition to be complite in ev’ry branch—nor can

I tell what is doing; or how far the means will be proportioned to the end. You must therefore expect great deficiencies.
					Things have been so deranged in the Quarter Master’s department for many months past—public faith so frequently broken, and public officers so repeatedly disgusted, that I cannot tell what exertions can be made.
					Was my opinion to be asked, whether I would undertake such an expedition, upon such a precarious footing, before the force was levied—the preparations gone into—or the expectations of the public raised, I should not hesitate a moment to give my sentiments decidedly against the measure. But how far the present preparations lay a necessity to push forward, and which may be productive of the most disagreable consequences—that of relinquishing the project of choice, or of necessity, is somewhat difficult to determine—especially as the Eyes of all Europe, and America, are upon us, and as your Excellency observes, there is no other object but this for offensive operations, whereby we can avail ourselves of the benevolent intentions of our great and good Ally, who has been at an amazing expence to equip a Fleet and Army with a view to a co-operation. I am not disposed to over-rate obstacles; nor would I wish to abuse your confidence, by representing things more favorable than they are. I cannot take upon me any responsiblity; because I have not money at command; nor are the officers under my controul on whom every thing depends; which is that of providing forage and teams. I am heartily disposed to do every thing in my power, to promote the operations, and to share in common with others the honors or disgrace that shall follow the issue of the Expidition. If every thing can be depended upon to give success to it, but that of transportation, bad as the prospects are, I should not hisitate to prosecute the design—with this determination—to effect by force what cannot be accomplished otherwise.
					In such a Siege as the one in contemplation, the forage of a whole province in Germany is frequently laid waste to give it success. and if we are determined to make such sacrifices; and the spirit of the people should rise upon the occasion, perhaps the success may far exceed our present prospects. I am, with great respect Your Excellency’s Most obedient Humble Servant
					
						Nath. Greene Q.M.G
					
				